Citation Nr: 0402860	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  95-37 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating tendinitis of 
the left knee with pain on motion, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to September 
1993.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for left knee tendinitis, evaluated as 
noncompensably disabling from September 3, 1993.  The veteran 
disagreed with the assigned rating and an appeal was 
subsequently perfected.  

In January 1996, the rating for the left knee disability was 
increased to 10 percent.  The veteran has not indicated that 
he is satisfied with the currently assigned 10 percent 
disability rating.  Consequently, the issue of entitlement to 
a disability evaluation in excess of 10 percent for the left 
knee disability remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].

This case was previously before the Board and was 
remanded to the RO in October 1997.  


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
complaints of pain without evidence of limitation of motion, 
instability or recurrent subluxation.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's left knee disability, so 
as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for tendinitis of the left knee with pain on motion 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, 5261 (2003).

2.  An extraschedular disability rating is not warranted for 
the service-connected tendinitis of the left knee with pain 
on motion.  38 C.F.R. § 3.321(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected left knee disability.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the September 
1995 Statement of the Case (SOC) and the January 1996, May 
2000 and October 2003 Supplemental Statements of the Case 
(SSOC).  Crucially, the RO informed the veteran of VA's duty 
to assist him in the development of his claim in a letter 
dated in October 2002.  This letter advised the veteran of 
the provisions relating to the VCAA, to include advising him 
that he could provide medical evidence showing that his left 
knee disability had increased in severity.  Specifically, he 
was advised that he could provide the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated him for the left knee 
disorder.  He was informed as well that he could provide VA 
authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  It is noted 
that while the veteran was provided notice of the VCAA 
following the initial adjudication of this claim (by rating 
decision in May 1995), he has not been prejudiced in any 
manner as a result given the fact that his claim was 
readjudicated by the RO in the October 2003 SSOC following 
issuance of the October 2002 VCAA notice letter.  It was 
therefore harmless error that the veteran was provided notice 
of the VCAA in this case subsequent to the initial 
consideration of his claim via the May 1995 rating decision.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records and 
reports of VA examinations.  The RO completed the development 
requested in the Board's October 1997 remand.  The veteran 
has not identified any outstanding evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

Specific rating criteria

The veteran's left knee tendinitis is currently rated as 10 
percent disabling under Diagnostic Code 5257 for slight 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating requires moderate recurrent subluxation or 
lateral instability; a 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).  

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a 20 percent evaluation is warranted for flexion limited 
to 30 degrees.  Flexion limited to 15 degrees warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2003).  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  Extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2003).  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Factual Background

VA examination in December 1994 revealed no swelling or 
erythema over the posterior aspect of the knee, negative 
drawer and negative for varus and valgus stress.  Flexion was 
140 degrees and extension was normal.  X-ray of the left knee 
was normal.  The diagnosis was left knee pain secondary to 
tendonitis.  

In May 1995, the RO granted service connection for left knee 
tendinitis, evaluated as noncompensably disabling from 
September 3, 1993.  

VA examination in January 1996 noted the veteran's complaint 
of left knee pain and stiffness worse in the mornings and 
increasing with activity.  He avoided running, but denied any 
difficulty with climbing stairs or weight bearing.  
Examination showed no swelling or erythema in the knee.  
There was mild to moderate tenderness over the popliteal 
tendon and deep in the popliteal fossa.  Flexion was 135 
degrees and extension was normal.  McMurray's and drawer 
tests were negative and the knee was stable to varus and 
valgus stress.  Kneeling and squatting were normal and there 
was normal sensation over the knee with good peripheral 
pulsation.  

In January 1996, the RO increased the rating for left knee 
tendinitis to 10 percent, effective September 3, 1993.  

VA examination in October 1998 noted the veteran's complaint 
of mild intermittent pain in the left knee with prolonged 
standing.  Examination showed that the knee was cool without 
effusion.  Range of motion was 0 to 145 degrees.  There was 
no laxity of the medial or lateral collateral ligaments and 
the anterior and posterior cruciate ligaments were intact by 
Lachman's test.  McMurray's test was negative.  Deep tendon 
reflexes were 2+ and symmetric.  Gait was unremarkable.  X-
rays of the left knee were normal.  The diagnosis was normal 
knee examination.  The examiner commented that no DeLuca 
factors were present as the veteran had an unremarkable 
examination, normal x-rays, and no evidence to suggest a 
condition which would worsen with prolonged standing or other 
activities.  The examiner further stated that there was no 
evidence of increased fatigability, lack of coordination, or 
weakness. 

An MRI examination of the left leg conducted by VA in October 
1999 was normal except for images of the medial meniscus 
which demonstrated findings consistent with degeneration of 
the posterior horn of the medial meniscus without a definite 
tear of this structure.  

VA neurological examination in April 2000 revealed that the 
left knee joint was nontender, had full range of motion and 
no localized inflammation or swelling.  Deep tendon reflexes 
were 2+.  The examiner concluded that the veteran did not 
have any sitting, standing, walking or weight carrying 
limitations.  He could stoop, bend, reach and climb without 
problem.  The examiner commented that the veteran should be 
able to carry out every day life activities normally.  

A short time later, that same day, the veteran was seen by a 
VA orthopedic specialist.  The veteran's complaint of 
constant posterior and patellar knee pain that varied from 
dull ache to sharp stabbing was noted.  He indicated that the 
pain increased in intensity and sharpness after prolonged 
(all day) walking or standing.  He stated that the dull pain 
was a 4 on a 0-10 scale, with the exacerbated sharp pain 
being a 9.  He treated the sharp pain with Tylenol.  He 
denied give way, buckling or locking.  He wore a neoprene 
brace during waking hours which provided no pain relief.  He 
took Tylenol every 6 hours for pain.  

Examination of the left knee revealed no deformity or 
swelling.  There was tenderness at the interior margins of 
the patella.  Active range of motion was 20 to 130 degrees; 
passive range of motion was 0 to 130 degrees.  There was no 
laxity and the knee was stable to varus and valgus stress.  
McMurray's test revealed a very mild grind.  The examiner 
noted that after 45 minutes of walking active extension in 
the left knee was 20 degrees and passive extension was 10 
degrees.  The diagnosis was left knee pain - normal 
examination at this time.  There was no evidence of 
degenerative joint disease.  The examiner concluded that the 
veteran did not have any activity limitations.  

Following a review of the claims folder, including prior VA 
examinations which had reported the left knee as normal, the 
RO requested that the April 2000 orthopedic specialist review 
her report to confirm and discuss the abnormal extension 
findings in the left knee and indicate whether this 
limitation of extension was related to the service-connected 
left knee condition.  However, a report of contact dated in 
December 2001 reflects that the orthopedic specialist had 
stopped working at the VA Medical Center (VAMC) six months 
prior.  As a result, the veteran was scheduled for another VA 
examination.  

On VA examination in October 2003, the veteran reported that 
in 1994 he had to stop working as a truck driver because he 
was unable to do the squatting and lifting of 80 pounds.  In 
1996, he stopped doing heavy labor.  He went back to college 
and started doing light-duty-type activities.  Since he has 
done light-duty jobs, his knee has gotten much better.  He 
reported that he was quite limited in his ability to do 
activities at the present time due to his knee.  His knee 
usually did not hurt unless he performed activities.  He 
avoided running more than 1.5 miles and indicated that any 
significant physical activity caused pain.  He stated that 
his current job as a dispatcher for a car rental company 
involved sitting and talking on the telephone.  He was able 
to squat now periodically but was unable to squat for an 
eight-hour day.  He took Advil and Naprosyn twice a week for 
pain.  He denied any locking or give way in the knee.  

Examination of the left knee revealed a mild increase in 
circumference compared to the right.  Range of motion was 
full.  He could squat fully.  There was moderate crepitus 
with movement of the knee.  The patellar apprehension sign 
was negative.  There was no laxity noted.  There was good 
patellar alignment and patellar movement was normal.  There 
was decreased sensation to light touch in the lateral aspect 
of the thigh in a distribution consistent with a left lateral 
femoral cutaneous nerve.  Knee strength was normal.  
McMurray's sign was negative.  The veteran had normal gait, 
normal stance and normal locomotion.  The diagnosis was left 
knee strain with left posterior horn medial meniscus 
degenerative changes and examination consistent with mild 
chondromalacia patella.  

The examiner commented that the veteran was limited in his 
ability to perform very heavy lifting and carrying due to his 
left knee problem.  He was limited in repetitive squatting, 
repetitive kneeling and repetitive bending of the knee.  The 
examiner noted that the veteran was currently able to perform 
employment in a civil occupation.  He was fully capable of 
light and moderate activities with the exception of the 
restrictions in lifting and carrying more than 40 pounds on a 
repetitive basis.  He was also limited in activities that 
require repetitive squatting or repetitive kneeling.  These 
activities likely would cause weakened movement and excess 
fatigability and incoordination.  

Analysis

Schedular rating

Based on the symptoms and clinical findings and considering 
the nature of the original disability, it is the judgment of 
the Board that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the disability at 
issue.  The evidence of record does not reveal moderate or 
severe recurrent subluxation or lateral instability of the 
left knee necessary for a higher rating under Diagnostic Code 
5257.  VA examinations conducted in December 1994, January 
1996, October 1998, April 2000 and October 2003 found no 
instability or subluxation on clinical evaluation.  As such, 
a higher evaluation under Diagnostic Code 5257 is not 
warranted.  

The Board further finds that the 1994, 1996, and 1998 VA 
examinations did not show that the left knee was limited to 
30 degrees or less of flexion or at least 15 degrees of 
extension, which is required for a rating in excess of 10 
percent based on limitation of motion.  On the contrary, the 
knee had full or essentially full range of motion.  The April 
2000 VA neurological examination also showed full range of 
motion in the knee.  And, while the Board acknowledges that 
the veteran's active extension was noted as being to 20 
degrees at the April 2000 VA orthopedic examination, the 
Board finds this finding, when viewed in the context of all 
the evidence of record, does not warrant, by itself, 
increased compensation.  As pointed out earlier, VA sought to 
have the April 2000 orthopedic specialist review her report 
to confirm and discuss the abnormal extension findings in the 
left knee, but subsequently learned that the orthopedist was 
no longer employed at the VAMC.  As a result, the veteran was 
afforded another VA examination.  This examination, conducted 
in October 2003, found full range of motion in the left knee.  
Thus, the limitation of motion of the veteran's left knee 
does not meet the criteria for a rating in excess of 10 
percent under Diagnostic Code 5260 or 5261.  

DeLuca considerations

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45 (2003).

After having carefully reviewed the record, the Board finds 
that the clinical findings do not warrant increased 
evaluations under 38 C.F.R. §§ 4.40 and 4.45.  In this 
regard, the Board notes that the 1998 VA examiner stated that 
there was no evidence of increased fatigability, lack of 
coordination or weakness.  In addition, the April 2000 VA 
examiners indicated that the veteran's left knee disability 
imposed no limitations on his daily activities.  While the 
October 2003 VA examiner indicated that any activity that 
required repetitive squatting or kneeling would cause 
weakened movement, excess fatigability and incoordination, 
the Board notes that, despite his complaints of pain, the 
veteran had full range of motion in the left knee on clinical 
evaluation.  Given the clinical findings, the Board finds 
that pain the veteran feels in his left knee, and any 
functional impairment it may cause, is appropriately 
contemplated in the 10 percent rating currently assigned.  
Thus, 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a 
higher rating.

The veteran's contentions on appeal have been accorded 
careful consideration.  The medical evidence of record has 
also been reviewed.  The medical evidence does not show, nor 
has the veteran alleged, that he has received treatment for 
his left knee problems.  On this point, as the veteran is not 
shown to be qualified to render a medical diagnosis or 
opinion, his views as to the etiology of his pain complaints 
are outweighed by the medical evidence of record cited above.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
[lay assertions will not support a finding on questions 
requiring medical expertise or knowledge].

Fenderson considerations

Service connection for left knee tendinitis was granted in 
May 1995 and a noncompensable evaluation was assigned, 
effective September 3, 1993.  In January 1996, the rating was 
increased to 10 percent, effective September 3, 1993.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection, September 3, 1993, has 
the veteran's left knee disability met or nearly approximated 
the criteria for a rating in excess of 10 percent.  As shown 
above, at no time was there moderate recurrent subluxation or 
lateral instability in the left knee.  Nor was knee flexion 
or extension limited to 30 degrees and 15 degrees, 
respectively.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.

Extraschedular consideration

In the May 2000 SSOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2003) in connection with the issue on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the appellant's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2003).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that his left knee disability creates 
an exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his left knee disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all since service.  Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the disability.  The veteran is currently 
employed as a dispatcher for a rental car company.  

There is no question that the veteran's knee adversely 
impacts his ability to perform in an employment situation.  
However, occupational impairment is contemplated in the 
rating currently assigned.  See 38 C.F.R. §§ 3.321(a), 4.1; 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's service-connected left knee disorder presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003).  
Accordingly, an extraschedular evaluation is not warranted.



Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for tendinitis 
of the left knee with pain on motion is denied.




	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



